DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 11-13, 15, 16, 18, 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bujnowski et al. (US 2019/0394057 A1.)

	With respect to Claim 1, Bujnowski et al. disclose
 	An Information Handling System (IHS), comprising: 
 	a processor (Bujnowski et al. Fig. 1 element 120 Processor); and 
 	a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor (Bujnowski et al. Fig. 1 elements 120 and 130 processor and memory, [0039] The memory 130 may include a volatile and/or non-volatile memory. For example, the memory 130 may store commands or data in relation to one or more other elements of the electronic device 101. According to an embodiment, the memory 130 may store software and/or programs 140. For example, the programs 140 may include a kernel 141, middleware 143, an application programming interface (API) 145, and/or application programs (or “applications”) 147. At least some of the kernel 141, the middleware 143, or the API 145 may be referred to as an “operating system”), cause the IHS to: 
 		determine, based upon context information collected by the IHS, that a user of the IHS is likely to serve as a host of a remote meeting (Bujnowski et al. [0112] The electronic device 401 may identify the first user 411 who is a conference host, among the participants, using the sound information, the image information, or the advance information, [0066] The respective participants may be identified according to their roles. For example, the first user 411 may be a conference host who is a participant conducting a specific meeting, [0074] The meeting environment 400 may include a video conference or teleconference in which meeting are held by participants who are distant from each other. The first user 411, the second user 412, and the third user 413 may be located at geographically different places from each other); and 
 		in response to the determination, apply one or more settings to the IHS (Bujnowski et al. [0112] The electronic device 401 may identify the first user 411 who is a conference host, among the participants, using the sound information, the image information, or the advance information. The electronic device 411 may give priority to the first user 411 over other participants. If the speaking of the first user 411 occurs simultaneously with the speaking of the second user 412, the electronic device 401 may give the first user 411 priority to speak.)

	With respect to Claim 2, Bujnowski et al. disclose 
 	wherein the context information comprises at least one of: an identity of the user (Bujnowski et al. [0091] In some other embodiments, the obtained information may be advance information. The electronic device 401 may obtain identification information (e.g., a name, a nickname, an ID, or the like) of the participant included in the advance information, or may obtain an ID of the electronic device used by the participant, thereby identifying a specific user), a time-of-day, a calendar event, a type of calendar event, an application currently under execution, a duration of execution of an application, or a mode of execution of an application.

 	With respect to Claim 3, Bujnowski et al. disclose 
wherein the context information is collected at least in part via one or more hardware sensors coupled to the HIS (Bujnowski et al. [0034] An electronic device ... may include at least one of...a camera, [0045] the electronic device 201 may include at least one processor ...a sensor module 240...a camera module 291), and wherein the context information comprises at least one of: a user's proximity to the HIS (Bujnowski et al. [0088] If at least some of the participants in the meeting are located in a separate location, the electronic device 401 may collect environment information about each location. On the other hand, if the participants are located in one place, the electronic device 401 may collect environment information about one place, [0086] the collection information may be image information. For example, the image information may include an image containing a user or a video containing a user. The image containing the user may include a portion of a face (e.g., eyes, a mouth, a brow, a nose), among the user's body parts. The video containing the user may include a motion and a gesture of the user. As another example, the image information may include an image of the place where the user is located), a user's gaze direction, a location of the IHS (Bujnowski et al. [0058] The location manager 350, for example, may manage location information of the electronic device), a network connection, a power usage, a peripheral device, or an IHS posture.  

With respect to Claim 11, Bujnowski et al. disclose 	
 	wherein to apply the one or more settings, the program instructions, upon execution, further cause the IHS to perform at least one of: load an application, close an application, load a data file, download a data file from a remote server, distribute a data file to another participant of the remote meeting, modify an audio setting of the IHS (Bujnowski et al. [0112] The electronic device 401 may identify the first user 411 who is a conference host, among the participants, using the sound information, the image information, or the advance information. The electronic device 411 may give priority to the first user 411 over other participants. If the speaking of the first user 411 occurs simultaneously with the speaking of the second user 412, the electronic device 401 may give the first user 411 priority to speak), modify a display setting of the IHS, or modify a power consumption setting of the IHS.  

With respect to Claim 12, Bujnowski et al. disclose 
 	wherein the one or more settings are applied prior to a start time of the remote meeting (Bujnowski et al. [0176] the electronic device 401 may determine the priority of each of the participant on the basis of predetermined priority information. Here, the predetermined priority information may be priorities of participants, which are configured according to predetermined meeting types.)

With respect to Claim 13, Bujnowski et al. disclose 
wherein the one or more settings are applied during the remote meeting (Bujnowski et al. Fig. 9 elements 910-940, [0177] In operation 940, the electronic device 401 may assign the right to speak to respective ones of two or more identified participants according to the determined priority. The electronic device 401 may preferentially give the right to speak to the participant (e.g., the first user 411) to whom a relatively high priority is assigned. If the speaking of the participant having a higher priority is terminated, the electronic device 401 may give the right to speak to the participant having the next highest priority. The electronic device 401 gives the respective participants an opportunity to speak according to the priority determined in operation 930.)

 	With respect to Claim 15, Bujnowski et al. disclose 
 	A memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS) (Bujnowski et al. Fig. 1 elements 120 and 130 processor and memory, [0039] The memory 130 may include a volatile and/or non-volatile memory. For example, the memory 130 may store commands or data in relation to one or more other elements of the electronic device 101. According to an embodiment, the memory 130 may store software and/or programs 140. For example, the programs 140 may include a kernel 141, middleware 143, an application programming interface (API) 145, and/or application programs (or “applications”) 147. At least some of the kernel 141, the middleware 143, or the API 145 may be referred to as an “operating system”)), cause the IHS to: 
 	determine, based upon context information collected by the IHS, that a user of the IHS is likely to serve as a host of a remote meeting (Bujnowski et al. [0112] The electronic device 401 may identify the first user 411 who is a conference host, among the participants, using the sound information, the image information, or the advance information, [0066] The respective participants may be identified according to their roles. For example, the first user 411 may be a conference host who is a participant conducting a specific meeting, [0074] The meeting environment 400 may include a video conference or teleconference in which meeting are held by participants who are distant from each other. The first user 411, the second user 412, and the third user 413 may be located at geographically different places from each other); and 
 	in response to the determination, apply one or more settings to the IHS (Bujnowski et al. [0112] The electronic device 401 may identify the first user 411 who is a conference host, among the participants, using the sound information, the image information, or the advance information. The electronic device 411 may give priority to the first user 411 over other participants. If the speaking of the first user 411 occurs simultaneously with the speaking of the second user 412, the electronic device 401 may give the first user 411 priority to speak.)

	With respect to Claim 16, Bujnowski et al. disclose 
 	wherein the context information comprises at least one of: an identity of the user (Bujnowski et al. [0091] In some other embodiments, the obtained information may be advance information. The electronic device 401 may obtain identification information (e.g., a name, a nickname, an ID, or the like) of the participant included in the advance information, or may obtain an ID of the electronic device used by the participant, thereby identifying a specific user), a time-of-day, a calendar event, a type of calendar event, an application currently under execution, a duration of execution of an application, a mode of execution of an application, a user's proximity to the IHS, a user's gaze direction, a location of the IHS, a network connection, a power usage, a peripheral device, or an IHS posture.  
	
 	With respect to Claim 18, Bujnowski et al. disclose 
 	A method, comprising: 
 	determining, based upon context information collected by the IHS, that a user of the IHS is likely to serve as a host of a remote meeting (Bujnowski et al. [0112] The electronic device 401 may identify the first user 411 who is a conference host, among the participants, using the sound information, the image information, or the advance information, [0066] The respective participants may be identified according to their roles. For example, the first user 411 may be a conference host who is a participant conducting a specific meeting, [0074] The meeting environment 400 may include a video conference or teleconference in which meeting are held by participants who are distant from each other. The first user 411, the second user 412, and the third user 413 may be located at geographically different places from each other); and 
 	in response to the determination, applying one or more settings to the IHS (Bujnowski et al. [0112] The electronic device 401 may identify the first user 411 who is a conference host, among the participants, using the sound information, the image information, or the advance information. The electronic device 411 may give priority to the first user 411 over other participants. If the speaking of the first user 411 occurs simultaneously with the speaking of the second user 412, the electronic device 401 may give the first user 411 priority to speak.)

 	With respect to Claim 19, Bujnowski et al. disclose 
 	wherein the context information comprises at least one of: an identity of the user (Bujnowski et al. [0091] In some other embodiments, the obtained information may be advance information. The electronic device 401 may obtain identification information (e.g., a name, a nickname, an ID, or the like) of the participant included in the advance information, or may obtain an ID of the electronic device used by the participant, thereby identifying a specific user), a time-of-day, a calendar event, a type of calendar event, an application currently under execution, a duration of execution of an application, a mode of execution of an application, a user's proximity to the IHS, a user's gaze direction, a location of the IHS, a network connection, a power usage, a peripheral device, or an IHS posture.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 4-9, 17, 20 are rejected under 35 U.S.C.103 as being unpatentable over Bujnowski et al. (US 2019/0394057 A1) in view of Siddoway et al. (US 2020/0395017 A1.)

 	With respect to Claim 4, Bujnowski et al. disclose all the limitations of Claim 1 upon which Claim 4 depends. Bujnowski et al. fail to explicitly teach 
 	wherein the context information comprises a speech map of at least one prior remote meeting. 
	However, Siddoway et al. teach 
wherein the context information comprises a speech map of at least one prior remote meeting (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups, [0043] As discussed above, when a query search and/or query search results are of particular importance, logic circuitry 203 will determine if any past conversations are related to the query search and/or query search results. In its simplest form, the query and/or query results are determined to be related to any past conversations if they both comprise similar keywords such as names, addresses, particular crimes, . . . , etc. For example, if Officer Jones and Officer Smith had a prior conversation about an individual named “John Doe”, and the query search and/or the query search results contained the name “John Doe”, then the past conversation would be considered related to the query and/or query results.)
Bujnowski et al. and Siddoway et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of giving priority of the host of the meeting as taught by Bujnowski et al., using teaching of the prior conversations of the talkgroups stored in the electronic device as taught by Siddoway et al. for the benefit of comparing the current query search to the prior conversation and sending the notification to the electronic devices associated with the individuals who were involved in the relevant prior conversation (Siddoway et al. [0011] a method and apparatus for intelligently alerting individuals within a public-safety communication system is provided herein. During operation a query result is determined to have certain keywords. When this happens, prior conversations of individuals over various talkgroups are analyzed. The query terms and/or the query result are compared to the prior conversations, and a determination is made if any prior conversations are relevant to the query terms and/or the query results. If so, identities are determined for those individuals who were involved in the relevant prior conversations, and a notification of the results of the query are sent to electronic devices associated with the individuals who were involved in the relevant prior conversations.)

With respect to Claim 5, Bujnowski et al. in view of Siddoway et al. teach 
 	wherein the speech map indicates an identification of two or more participants of the prior remote meeting (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups.)

	With respect to Claim 6, Bujnowski et al. in view of Siddoway et al. teach
 	wherein the speech map is built based upon a transcription of sentences uttered by the two or more participants during the prior remote meeting (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups.)

With respect to Claim 7, Bujnowski et al. in view of Siddoway et al. teach 
 	wherein the speech map indicates a relationship between participants based upon names found in the transcription (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups, [0047] As described above, the apparatus shown in FIG. 2 comprises an over-the-air transceiver 201 configured to receive over-the-air transmissions comprising conversations among various individuals. Database 204 is provided, and configured to store the conversations and identities of participants of the conversations. Siddoway et al. disclose the database which stores identities of participants of the conversations, and identities of active participants of the conversations. The relationship between participants are active/passive relationship.)

With respect to Claim 8, Bujnowski et al. in view of Siddoway et al. teach 
 	wherein the speech map indicates a duration of a conversation between two or more participants during the prior remote meeting (Siddoway et al. [0040] The text-converted conversations are stored as individual audio session records in database 204. As discussed, each audio session record comprises a conversation captured in the past. The audio session record will also include a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times.)

With respect to Claim 9, Bujnowski et al. in view of Siddoway et al. teach 
wherein the speech map indicates one or more keywords spoken by each participant during the prior remote meeting (Siddoway et al. [0043] As discussed above, when a query search and/or query search results are of particular importance, logic circuitry 203 will determine if any past conversations are related to the query search and/or query search results. In its simplest form, the query and/or query results are determined to be related to any past conversations if they both comprise similar keywords such as names, addresses, particular crimes, . . . , etc. For example, if Officer Jones and Officer Smith had a prior conversation about an individual named “John Doe”, and the query search and/or the query search results contained the name “John Doe”, then the past conversation would be considered related to the query and/or query results.)

With respect to Claim 17, Bujnowski et al. disclose all the limitations of Claim 15 upon which Claim 17 depends. Bujnowski et al. fail to explicitly teach 
 wherein the context information comprises a speech map of at least one prior remote meeting, and wherein the speech map indicates at least one of: an identification of two or more participants of the prior remote meeting, a relationship between participants, a duration of a conversation between two or more participants during the prior remote meeting, or one or more keywords spoken by each participant during the prior remote meeting.  
	However, Siddoway et al. teach 
	wherein the context information comprises a speech map of at least one prior remote meeting, and wherein the speech map indicates at least one of: an identification of two or more participants of the prior remote meeting (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups), a relationship between participants (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups, [0047] As described above, the apparatus shown in FIG. 2 comprises an over-the-air transceiver 201 configured to receive over-the-air transmissions comprising conversations among various individuals. Database 204 is provided, and configured to store the conversations and identities of participants of the conversations. Siddoway et al. disclose the database which stores identities of participants of the conversations, and identities of active participants of the conversations. The relationship between participants are active/passive relationship), a duration of a conversation between two or more participants during the prior remote meeting (Siddoway et al. [0040] The text-converted conversations are stored as individual audio session records in database 204. As discussed, each audio session record comprises a conversation captured in the past. The audio session record will also include a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times), or one or more keywords spoken by each participant during the prior remote meeting (Siddoway et al. [0043] As discussed above, when a query search and/or query search results are of particular importance, logic circuitry 203 will determine if any past conversations are related to the query search and/or query search results. In its simplest form, the query and/or query results are determined to be related to any past conversations if they both comprise similar keywords such as names, addresses, particular crimes, . . . , etc. For example, if Officer Jones and Officer Smith had a prior conversation about an individual named “John Doe”, and the query search and/or the query search results contained the name “John Doe”, then the past conversation would be considered related to the query and/or query results.)
Bujnowski et al. and Siddoway et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of giving priority of the host of the meeting as taught by Bujnowski et al., using teaching of the prior conversations of the talkgroups stored in the electronic device as taught by Siddoway et al. for the benefit of comparing the current query search to the prior conversation and sending the notification to the electronic devices associated with the individuals who were involved in the relevant prior conversation (Siddoway et al. [0011] a method and apparatus for intelligently alerting individuals within a public-safety communication system is provided herein. During operation a query result is determined to have certain keywords. When this happens, prior conversations of individuals over various talkgroups are analyzed. The query terms and/or the query result are compared to the prior conversations, and a determination is made if any prior conversations are relevant to the query terms and/or the query results. If so, identities are determined for those individuals who were involved in the relevant prior conversations, and a notification of the results of the query are sent to electronic devices associated with the individuals who were involved in the relevant prior conversations.)

With respect to Claim 20, Bujnowski et al. disclose all the limitations of Claim 18 upon which Claim 20 depends. Bujnowski et al. fail to explicitly teach 
 	wherein the context information comprises a speech map of at least one prior remote meeting, and wherein the speech map indicates at least one of: an identification of two or more participants of the prior remote meeting, a relationship between participants, a duration of a conversation between two or more participants during the prior remote meeting, or one or more keywords spoken by each participant during the prior remote meeting.
 	However, Siddoway et al. teach 
 	wherein the context information comprises a speech map of at least one prior remote meeting, and wherein the speech map indicates at least one of: an identification of two or more participants of the prior remote meeting (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups), a relationship between participants (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups, [0047] As described above, the apparatus shown in FIG. 2 comprises an over-the-air transceiver 201 configured to receive over-the-air transmissions comprising conversations among various individuals. Database 204 is provided, and configured to store the conversations and identities of participants of the conversations. Siddoway et al. disclose the database which stores identities of participants of the conversations, and identities of active participants of the conversations. The relationship between participants are active/passive relationship), a duration of a conversation between two or more participants during the prior remote meeting (Siddoway et al. [0040] The text-converted conversations are stored as individual audio session records in database 204. As discussed, each audio session record comprises a conversation captured in the past. The audio session record will also include a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times), or one or more keywords spoken by each participant during the prior remote meeting (Siddoway et al. [0043] As discussed above, when a query search and/or query search results are of particular importance, logic circuitry 203 will determine if any past conversations are related to the query search and/or query search results. In its simplest form, the query and/or query results are determined to be related to any past conversations if they both comprise similar keywords such as names, addresses, particular crimes, . . . , etc. For example, if Officer Jones and Officer Smith had a prior conversation about an individual named “John Doe”, and the query search and/or the query search results contained the name “John Doe”, then the past conversation would be considered related to the query and/or query results.)
Bujnowski et al. and Siddoway et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of giving priority of the host of the meeting as taught by Bujnowski et al., using teaching of the prior conversations of the talkgroups stored in the electronic device as taught by Siddoway et al. for the benefit of comparing the current query search to the prior conversation and sending the notification to the electronic devices associated with the individuals who were involved in the relevant prior conversation (Siddoway et al. [0011] a method and apparatus for intelligently alerting individuals within a public-safety communication system is provided herein. During operation a query result is determined to have certain keywords. When this happens, prior conversations of individuals over various talkgroups are analyzed. The query terms and/or the query result are compared to the prior conversations, and a determination is made if any prior conversations are relevant to the query terms and/or the query results. If so, identities are determined for those individuals who were involved in the relevant prior conversations, and a notification of the results of the query are sent to electronic devices associated with the individuals who were involved in the relevant prior conversations.)

6.	Claim 10 is rejected under 35 U.S.C.103 as being unpatentable over Bujnowski et al. (US 2019/0394057 A1) in view of Zhang et al. (US 10,825,564 B1.)

 	With respect to Claim 10, Bujnowski et al. disclose all the limitations of Claim 1 upon which Claim 10 depends. Bujnowski et al. fail to explicitly teach 
 	wherein to determine that the user of the IHS is expected to serve as a host of a remote meeting, the program instructions, upon execution, further cause the IHS to:
 	transmit the context information to a remote server configured to identify the host using machine learning (ML); and 
 	receive an identification of the host from the remote server.  
	However, Zhang et al. teach
 	wherein to determine that the user of the IHS is expected to serve as a host of a remote meeting, the program instructions, upon execution, further cause the IHS to:
 	transmit the context information to a remote server configured to identify the host using machine learning (ML) (Zhang et al. col. 5 lines 16-22 The client computing device may transmit the video to the biometric characteristic server which may analyze the video frames to identify the user's face within each video frame. The biometric characteristic server may then identify feature data and may analyze the feature data using the machine learning techniques to determine biometric characteristics of the user); and 
 	receive an identification of the host from the remote server (Zhang et al. col. 5 lines 16-27 The client computing device may transmit the video to the biometric characteristic server which may analyze the video frames to identify the user's face within each video frame. The biometric characteristic server may then identify feature data and may analyze the feature data using the machine learning techniques to determine biometric characteristics of the user. In some embodiments, the biometric characteristics server may use the biometric characteristics to determine a longevity metric for the user. An indication of the biometric characteristics and/or an indication of the longevity metric may be transmitted for display on the client computing device.)
 	Bujnowski et al. and Zhang et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of giving priority of the host of the meeting as taught by Bujnowski et al., using teaching of the machine learning techniques trained at the server as taught by Zhang et al. for the benefit of identifying the user’s face of the user at the server (Zhang et al. col. 5 lines 16-27 The client computing device may transmit the video to the biometric characteristic server which may analyze the video frames to identify the user's face within each video frame. The biometric characteristic server may then identify feature data and may analyze the feature data using the machine learning techniques to determine biometric characteristics of the user. In some embodiments, the biometric characteristics server may use the biometric characteristics to determine a longevity metric for the user. An indication of the biometric characteristics and/or an indication of the longevity metric may be transmitted for display on the client computing device.)

7.	Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Bujnowski et al. (US 2019/0394057 A1) in view of Akhoury et al. (US 2021/0218590 A1.)

With respect to Claim 14, Bujnowski et al. disclose all limitations of Claim 1 upon which Claim 14 depends. Bujnowski et al. fail to explicitly teach 
 	wherein the program instructions, upon execution by the processor, further cause the IHS to determine, based upon the context information, that another participant of the remote meeting is likely to serve as an alternate host of the remote meeting. 
	However, Akhoury et al. teach 
 	wherein the program instructions, upon execution by the processor, further cause the IHS to determine, based upon the context information, that another participant of the remote meeting is likely to serve as an alternate host of the remote meeting (Akhoury et al. [0097] At step 870, one or more secondary hosts may be determined by a user device. A secondary host may be determined based on meeting information that the user device received. The meeting information may indicate an ordering of secondary hosts to connect to if the original host becomes unresponsive. For example, user device 315 may have received information indicating user device 320, 325, and 330 as secondary hosts. The secondary host information may indicate that user device 320 should become the host if host device 305 becomes unresponsive, that the user device 325 should become the host if user device 320 becomes unresponsive, and that user device 330 should become the host if user device 325 becomes unresponsive. The secondary host information may have been received from computing device 310 or host device 305 before the virtual meeting began.)
 	Bujnowski et al. and Akhoury et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of giving priority of the host of the meeting as taught by Bujnowski et al., using teaching of determining the secondary host in the meeting as taught by Akhoury et al. for the benefit of continuing the virtual meeting if the original host device becomes unresponsive (Akhoury et al. [0024] secondary host may be determined prior to starting the virtual meeting to become the new host device if the original host device becomes unresponsive, [0097] Each user device that is participating in the virtual meeting may have received the secondary host information and may determine the next secondary host that the user device should connect with to continue the virtual meeting. After determining the secondary host in step 870, steps 850-860 may be performed as described above with the secondary host acting as the new host.)

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892. 
a.	Meek et al. (US 2017/0323273 A1.) In this reference, Meek et al. disclose a method/a system for identifying hosts and participants for an online meeting. 
b.	Adnersen (US 2016/0003637 A1.) In this reference, Adnersen et al. disclose a method/a system for identifying a host individual who is associated with a meeting or event. 
c. 	Haims et al. (US 2003/0105820 A1.) In this reference, Haims et al. disclose a method/a system for facilitating online communication. 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655